              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GRIGORIY N. VOROBEY and                            No. 4:18-CV-00865
VERA VOROBEY,
                                                   (Judge Brann)
             Plaintiffs,
       v.

CLEVELAND BROTHERS
EQUIPMENT CO., INC,
and KEITH W. BRYSON,

             Defendants.

                                     ORDER

      AND NOW, this 7th day of December 2018, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Defendants’ Motion to Dismiss is GRANTED in part and DENIED in part.

Plaintiffs shall file a third amended complaint by December 20, 2018. If a third

amended complaint is not filed by that date, the case will be summarily dismissed.


                                             BY THE COURT:



                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge
